DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed October 28, 2021.
	Claims 1-17 are pending.  Claims 1, 7 and 14 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on August 31, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goda et al. (U.S. 8,619,474; hereinafter “Goda”).
Regarding independent claim 1, Goda discloses a memory device (Fig. 10), comprising:
	a memory cell array (Fig. 10: 1030) including a plurality of memory cells (Figs. 3A-3B: 302);
	a peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) configured to program the plurality of memory cells (see col. 4, ll. 15-17) to a plurality of program states (see col. 3, ll. 64-67 and col. 4, ll. 1-14); and
	a control logic (Fig. 10: 1010, 1040, 1060 and 1070) configured to control the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) so that program operations corresponding to the plurality of program states are performed (see col. 3, ll. 64-67 and col. 4, ll. 1-52),
	wherein the control logic (Fig. 10: 1010, 1040, 1060 and 1070) controls the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) so that, during a program operation for a target program state among the plurality of program states (Fig. 3A: programming cells 3201 and 3203), memory cells to be programmed to an immediately higher program state than the target program state are programmed to the target program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to its intended programmed state at the same time, a verify operation is performed to determine if the cells reach their intended programmed state, cell 3201 reach the intended programmed state for cell 3201, however further programming needs to be performed on cell 3203 to reach the intended programmed state of cell 3203, see col. 4, ll. 15-34, col. 5, ll. 5-36, and col. 6, ll. 6-17).
	Regarding claim 2, Goda discloses wherein the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) programs the memory cells to be programmed to the target program state (Fig. 3A: 3201) and memory cells to be programmed to the immediately higher program state (Figs. 3A-3B: 3203), among the plurality of memory cells, together to the target program state during the program operation for the target program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to their intended programmed state, 3201 reach the intended programmed state, and 3203 is pre-programmed to the target state of 3201).
Regarding claim 6, Goda discloses wherein the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) sequentially performs the program operations corresponding to the plurality of program states in a sequence from a program operation corresponding to a program state in which a threshold voltage distribution is low (Fig. 4: plurality of program operations is performed (steps 404 and 416) in sequence when steps 410 and 418 are equal “no”).
	Regarding independent claim 7, Goda discloses a memory device (Fig. 10), comprising:
	a memory cell array (Fig. 10: 1030) including a plurality of memory cells (Figs. 3A-3B: 302);
	a peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) configured to program the plurality of memory cells (see col. 4, ll. 15-17) to a plurality of program states (see col. 3, ll. 64-67 and col. 4, ll. 1-14); and
	a control logic (Fig. 10: 1010, 1040, 1060 and 1070) configured to control the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) so that program operations (see col. 3, ll. 64-67 and col. 4, ll. 1-52),
	wherein the control logic (Fig. 10: 1010, 1040, 1060 and 1070) controls the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) so that, during a program operation for a target program state among the plurality of program states (Fig. 3A: programming cells 3201 and 3203), memory cells to be programmed to higher program states than the target program state are programmed to a pre-program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to their intended programmed state, 3201 reach the intended programmed state, and 3203 is pre-programmed to the target state of 3201).
Regarding claim 9, Goda discloses wherein the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) programs the memory cells to be programmed to the target program state (Fig. 3A: 3201) and memory cells to be programmed to an immediately higher program state (Figs. 3A-3B: 3203) than the target program state among the plurality of memory cells together to the target program state during the program operation for the target program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to their intended programmed state, 3201 reach the intended programmed state, and 3203 is pre-programmed to the target state of 3201).
Regarding claim 13, Goda discloses wherein the peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) sequentially performs the program operations corresponding to the plurality of program states in a sequence from a program operation corresponding to a program state in which a threshold voltage distribution is low (Fig. 4: plurality of program operations is performed (steps 404 and 416) in sequence when steps 410 and 418 are equal “no”).
Regarding independent claim 14, Goda discloses a method of operating a memory device (Fig. 10), comprising:
programming first memory cells to be programmed to a target program state among a plurality of memory cells (Fig. 3A: 3201); and
programming a second memory cells (Figs. 3A-3B: 3203) to be programmed to an immediately higher program state than the target program state among the plurality of memory cells to the target program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to their intended programmed state, 3201 reach the intended programmed state, and 3203 is pre-programmed to the target state of 3201).
Regarding claim 17, Goda discloses wherein the first memory cells and the second memory cells are programmed together to the target program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to their intended programmed state, 3201 reach the intended programmed state, and 3203 is pre-programmed to the target state of 3201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (U.S. 8,619,474; hereinafter “Goda”) in view of Jang et al. (U.S. 2012/0170364; hereinafter “Jang”).
Regarding claim 3, Goda discloses the limitations with respect to claim 2.
However, Goda is silent with respect to wherein the peripheral circuit programs memory cells to be programmed to further higher program states higher than the immediately higher program state to a pre-program state, during the program operation for the target program state.
Similar to Goda, Jang teaches a memory device (Fig. 20: 800) comprising a memory cell array (Fig. 20: 810) including a plurality of memory cells (see page 10, par. 0154), a peripheral circuit (Fig. 20: 820, 830 and 840) configured to program the plurality of memory cells to a plurality of program states (see page 10, par. 0155), and a control logic (Fig. 20: 850) configured to control the peripheral circuit (Fig. 20: 820, 830 and 840) so that program operations corresponding to the plurality of program states are performed (see pages 10-11, par. 0159).
Furthermore, Jang teaches wherein the peripheral circuit (Fig. 20: 820, 830 and 840) programs memory cells to be programmed to further higher program states higher than the immediately higher program state to a pre-program state, during the program operation for the target program state (Fig. 10: memory cells to be programmed to P2 and P3 are program to a pre-program state P2’ and P3’, during the program operation S310-S350).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.

Regarding claim 4, Goda in combination with Jang teaches the limitations with respect to claim 3.
Furthermore, Jang teaches wherein the pre-program state is a program state adjacent to and higher than the immediately higher program state (Fig. 10: pre-program states P2’ and P3’ are adjacent to and higher than P1’ and P1).
Regarding claim 5, Goda in combination with Jang teaches the limitations with respect to claim 3.
Furthermore, Jang teaches wherein the peripheral circuit (Fig. 20: 820, 830 and 840) sequentially performs a verify operation for the target program state and a verify operation for the pre-program state, during the program operation for the target program state (Fig. 14 shows verify operation for the target program state using VVRF1-3 and a verify operation for the pre-program state using VPREVRF1-3).
Regarding claim 8, Goda discloses the limitations with respect to claim 7.
However, Goda is silent with respect to wherein the pre-program state is a program state adjacent to and higher than the target program state.
Similar to Goda, Jang teaches a memory device (Fig. 20: 800) comprising a memory cell array (Fig. 20: 810) including a plurality of memory cells (see page 10, par. 0154), a peripheral circuit (Fig. 20: 820, 830 and 840) configured to program the plurality of memory cells to a plurality of program states (see page 10, par. 0155), and a control logic (Fig. 20: 850) configured to control the peripheral circuit (Fig. 20: 820, 830 and 840) so that program operations corresponding to the plurality of program states are performed (see pages 10-11, par. 0159).
Furthermore, Jang teaches wherein the pre-program state is a program state adjacent to and higher than the target program state (Fig. 10: pre-program states P2’ and P3’ are adjacent to and higher than E0 and P1).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jang with the teachings of Goda for the purpose of reduced the widths of the target states, see Jang’s page 7, par. 0113.
Regarding claim 10, Goda discloses the limitations with respect to claim 9.
However, Goda is silent with respect to wherein the higher program states are program states further higher than the immediately higher program state among the plurality of program states.
Similar to Goda, Jang teaches a memory device (Fig. 20: 800) comprising a memory cell array (Fig. 20: 810) including a plurality of memory cells (see page 10, par. 0154), a peripheral circuit (Fig. 20: 820, 830 and 840) configured to program the plurality of memory cells to a plurality of program states (see page 10, par. 0155), and a control logic (Fig. 20: 850) configured to control the peripheral circuit (Fig. 20: 820, 830 and 840) so that program operations corresponding to the plurality of program states are performed (see pages 10-11, par. 0159).
(Fig. 10:  higher program states P2 and P3 are higher than P1).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jang with the teachings of Goda for the purpose of reduced the widths of the target states, see Jang’s page 7, par. 0113.
Regarding claim 11, Goda discloses the limitations with respect to claim 9.
However, Goda is silent with respect to wherein the pre-program state is a program state adjacent to and higher than the immediately higher program state.
Similar to Goda, Jang teaches a memory device (Fig. 20: 800) comprising a memory cell array (Fig. 20: 810) including a plurality of memory cells (see page 10, par. 0154), a peripheral circuit (Fig. 20: 820, 830 and 840) configured to program the plurality of memory cells to a plurality of program states (see page 10, par. 0155), and a control logic (Fig. 20: 850) configured to control the peripheral circuit (Fig. 20: 820, 830 and 840) so that program operations corresponding to the plurality of program states are performed (see pages 10-11, par. 0159).
Furthermore, Jang teaches wherein the pre-program state is a program state adjacent to and higher than the immediately higher program state (Fig. 10: pre-program states P2’ and P3’ are adjacent to and higher than P1’ and P1).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.

Regarding claim 12, Goda discloses the limitations with respect to claim 7.
Similar to Goda, Jang teaches a memory device (Fig. 20: 800) comprising a memory cell array (Fig. 20: 810) including a plurality of memory cells (see page 10, par. 0154), a peripheral circuit (Fig. 20: 820, 830 and 840) configured to program the plurality of memory cells to a plurality of program states (see page 10, par. 0155), and a control logic (Fig. 20: 850) configured to control the peripheral circuit (Fig. 20: 820, 830 and 840) so that program operations corresponding to the plurality of program states are performed (see pages 10-11, par. 0159).
Furthermore, Jang teaches wherein the peripheral circuit (Fig. 20: 820, 830 and 840) sequentially performs a verify operation for the target program state and a verify operation for the pre-program state, during the program operation for the target program state (Fig. 14 shows verify operation for the target program state using VVRF1-3 and a verify operation for the pre-program state using VPREVRF1-3).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jang with the teachings of Goda for the purpose of reduced the widths of the target states, see Jang’s page 7, par. 0113.
Regarding claim 15, Goda discloses the limitations with respect to claim 14.

Similar to Goda, Jang teaches a method of operating a memory device, comprising programming a first plurality of memory cells to be programed to a target program state, and programming a second plurality of memory cells to be programmed to an immediately higher program state than the target program state to the target program state.
Furthermore, Jang teaches programming third memory cells to be programmed to further higher program states higher than the immediately higher program state among the plurality of memory cells to a pre-program state (Fig. 10: plurality of memory cells that are to be programmed to P2 and P3 states higher than P1 are programmed to P2’ and P3’).
Since Jang and Goda are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jang with the teachings of Goda for the purpose of reduced the widths of the target states, see Jang’s page 7, par. 0113.
Regarding claim 16, Goda in combination with Jang teaches the limitations with respect to claim 15.
Furthermore, Jang teaches wherein a first program verify operation corresponding to the first memory cells and the second memory cells and a second program verify operation corresponding to the third memory cells are sequentially (Fig. 14 shows verify operation for the plurality of memory cells using VVRF1-3 and VPREVRF1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jung (U.S. 8,107,287), Lee et al. (U.S. 2007/0002629), and Kim et al. (U.S. 2012/0170366).
Jung teaches three logical page programs, including the LSB, CSB, and MSB pages, wherein memory cells neighboring selected memory cells are continuously influenced by the program operations, and the selected memory cells are also influenced by each other.
Lee et al. teach memory cells to be programmed to “00”, they are programmed first to “10” and then to “00”.
Kim et al. teach performing program operations so that threshold voltages of the memory cells of the erase state become higher than the target voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825